Citation Nr: 1634670	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  16-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pes planus and/or right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In his January 2016 VA Form 9, the Veteran requested a hearing before a member of the Board.  In June 2016 correspondence, the Veteran withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for a right knee disability (de novo) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied service connection for a right knee disability based on findings that there was no evidence of such disability in service and no evidence that the disability was otherwise related to service, and is final.   The RO continued to deny the claim in an unappealed April 2009 rating decision, an appealed but unperfected July 2010 rating decision, and an unappealed August 2013 rating decision.  

2.  Evidence received since the last final decision in August 2013 relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The April 2004, April 2009, July 2010 and August 2013 rating decisions denying the claim for service connection for a right knee disability are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a right knee disability was initially denied in an April 2004 rating decision.  The claim was denied because there was no evidence of a right knee disability in service, and there was no evidence that the current disability was otherwise related to service.  The Veteran was notified of the April 2004 denial but did not appeal the decision and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2015).  Subsequent applications to reopen the claim were denied in April 2009, July 2010, and August 2013 rating decisions, each of which became final because the Veteran did not perfect an appeal of any of the decisions, nor did he submit relevant evidence within one year of any of the decisions.  In September 2014, the Veteran filed a new claim for service connection for a right knee disability.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the last final denial in August 2013, new evidence in the form of treatment records, a VA examination, and lay statements has been associated with the claims file.  Some of that evidence is also material, including the Veteran's statement that he sustained a right knee injury while wrestling on the wrestling team during active duty service, and that he sustained knee lacerations from a fall from his motorcycle.  Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  As the evidence of record confirms the presence of a current right knee disability, and suggests a nexus between that disability and service, it relates to unestablished facts that are necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received, and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The Veteran asserts that his right knee disability is related to injuries he sustained in service, including an injury sustained while wrestling, and a fall while riding his motorcycle.  In the alternative, he asserts that his current right knee disability was caused or aggravated by his service-connected right ankle and/or bilateral pes planus .  

On VA examination in February 2015, the examiner determined that it was less likely than not that the Veteran's current right knee strain was caused by his service-connected right ankle disability.  This opinion is inadequate, however, as the examiner did not address whether the Veteran's right knee disability was aggravated by his service-connected right ankle disability, or caused or aggravated by his service-connected bilateral pes planus.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding that a secondary opinion which addresses a causal relationship, but which does not address the question of aggravation, is inadequate).  

Finally, as this matter is being remanded, the Veteran's claims file should be updated to include relevant VA treatment records dated since January 2016.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their evidence.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file VA treatment records dated since January 2016.  

2. Schedule the Veteran for an examination to determine the nature and etiology of his right knee disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should give an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's right knee disability(ies).  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability(ies) had its/their onset in service, to include the Veteran's injury during service in November 1994 from a reported motorcycle accident, as well his report of an injury while wrestling during active service.
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was caused by his service-connected right ankle disability and/or bilateral pes planus.  
(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was aggravated by his service-connected right ankle disability and/or bilateral pes planus.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, please explain why.  

3. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


